Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A thorough prior art search was conducted in the instant application.  Relevant art is found in the attached Notice of References Cited.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Chang et al. (US 2022/0163874)

Regarding claim 1, 
Chang teaches:
A method, comprising:
detecting an object relative to an orientation of a camera coupled to a gimbal (Chang: [0062]; detect user’s trigger operation); and 
controlling a motor of the gimbal by: 
determining a first difference between a velocity of the camera and a target velocity of the camera (Chang: [0089]; determining whether the rotation velocity of the target motor is lower than a second preset rotation velocity); 
adjusting a velocity of the motor of the gimbal to reduce the first difference (Chang: [0090]; if the rotation velocity of the target motor is lower than the second preset rotation velocity, updating the rotation control instruction based on the rotation velocity of the target motor).

Chang fails to teach:
comparing the first difference to a threshold; and 
responsive to the first difference not exceeding the threshold, adjusting a velocity of the motor of the gimbal to reduce the first difference.

This feature is not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488